EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joshua Pritchett on 05/20/2021.
The application has been amended as follows: 
Regarding the instant Specification:
Amend the Title to recite:
SEMICONDUCTOR DEVICE AND DISPLAY INCLUDING WIRING LINE HAVING PROTECTIVE METAL FILM

Regarding Claim 1:
In Line 5: Before “the low-resistance region…”, insert ---a bottom surface of---.
In Line 11: Before “indium”, delete “the”.  

Regarding Claim 3:
In Line 2: Before “indium”, delete “the”.

Regarding Claim 4:
In Line 1: Before “indium”, delete “the”.
In Line 3: Before “indium”, delete “the”.
Regarding Claim 13:
In Line 6: Before “the low-resistance region…”, insert ---a bottom surface of---.
In Line 12: Before “indium”, delete “the”.

Closest Prior Art of Record
The examiner’s thorough search of the prior art yielded the following references, which most closely resemble the claimed invention:
U.S. Pre-Grant Pub. 2016/0133657 to Hong.

U.S. Pre-Grant Pub. 2016/0197192 to Kang et al.

C.	U.S. Pre-Grant Pub. 2013/0299817 to Park et al.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claims 1-13 are allowed because the prior art of record neither anticipates nor renders obvious the limitations of independent Claims 1 and 13, similarly including a semiconductor device and display comprising, inter alia: 
a semiconductor auxiliary film that is in contact with a bottom surface of a low-resistance region of a semiconductor film, wherein the semiconductor auxiliary film reduces the electric resistance of the semiconductor film; 
a wiring line electrically coupled to the low-resistance region of the semiconductor film; and
a first metal film that covers the wiring line and has a standard electrode potential higher than a standard electrode potential of the indium, 
in combination with the other structural limitations as claimed.
The closest prior art of record (listed above) all teach similar thin film transistors (TFTs) for use in a display device.  However, the prior art, either alone or in combination, fails to teach or suggest implementing a semiconductor auxiliary film that contact a bottom surface of a low-resistance region of the semiconductor film.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MATTHEW E. GORDON
Primary Examiner
Art Unit 2892

/Matthew E. Gordon/Primary Examiner, Art Unit 2892